                Case 3:20-cv-04466-VC Document 36 Filed 10/14/20 Page 1 of 2



 1   SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
     Sanjiv N. Singh, Esq. (SBN 193525)
 2   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 3
     Phone: (650) 389-2255
 4   Email: ssingh@sanjivnsingh.com

 5   INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
     Michael B. Indrajana, Esq. (SBN 258329)
 6   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 7
     Phone: (650) 597-0928
 8   Email: michael@indrajana.com

 9
     Attorneys for Plaintiff FOUNDER INSTITUTE INCORPORATED
10

11                                UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13
     FOUNDER INSTITUTE INCORPORATED, a               Case No.: 3:20-cv-04466-VC
14   Delaware Corporation,
15
           Plaintiff,                                PLAINTIFF FOUNDER INSTITUTE, INC.’S
16                                                   NOTICE OF SUPPLEMENTAL AUTHORITY
           v.                                        IN SUPPORT OF ITS OPPOSITION TO
17                                                   MOTION TO DISMISS
18   HARTFORD FIRE INSURANCE COMPANY, a
     corporation doing business in California;     [Fed. R. Civ. Pro. 12(b)(1) and 12(b)(6)]
19   SENTINEL INSURANCE COMPANY,
     LIMITED, a corporation doing business in      Date:          October 15, 2020
20   California; and DOES 1 through 50, inclusive, Time:          10:00 a.m.
                                                   Location:      450 Golden Gate Avenue
21          Defendants.
                                                                  San Francisco, CA 94102
22                                                                Courtroom 4 – 17th floor
                                                   Judge:         Hon. Vince Chhabria
23

24

25

26

27

28

       PLAINTIFF FOUNDER INSTITUTE, INC.’S NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF ITS
                                 OPPOSITION TO MOTION TO DISMISS
                                      CASE NO.: 3:20-CV-04466-VC
                 Case 3:20-cv-04466-VC Document 36 Filed 10/14/20 Page 2 of 2



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          Plaintiff Founder Institute Incorporated (“Founder”), through its attorneys of record, respectfully
 3   submits as supplemental authority the attached Opinions in support of its motion to dismiss:
 4          1.      Urogynecology Specialist of Florida LLC v. Sentinel Ins. Co., Ltd., Case No. 6:20-cv-
 5                  01174-ACC-EJK (M. D. Fla., Sept. 24, 2020) (A. Conway), attached hereto as Exhibit A.
 6          2.      Harvest Moon Distributors v. Southern-Owners Ins. Co., Case No. 6:20-cv-1026-ORL-
 7                  40DCI (M.D. Fla., Oct. 9, 2020) (P. Byron), attached hereto as Exhibit B.
 8          3.      Mortar & Pestle Corp. d/b/a Olea Restaurant v. Atain Specialty Ins. Co. a/k/a Atain Ins.
 9                  Co., Case No. 20-cv-03461-MMC (N. D. Cal., Sept. 11, 2020) (M. Chesney), in
10                  which the order and the hearing transcript are attached hereto as Exhibit A.
11

12

13   DATED: October 13, 2020                      Respectfully Submitted by,
                                                  SANJIV N. SINGH, A PROFESSIONAL LAW
14
                                                  CORPORATION
15

16

17                                                /s/ Sanjiv N. Singh
                                                  Sanjiv N. Singh
18

19
                                                  INDRAJANA LAW GROUP, A PROFESSIONAL LAW
20                                                CORPORATION
21

22

23                                                /s/ Michael B. Indrajana
                                                  Michael B. Indrajana
24

25                                                Attorneys for Plaintiff Founder Institute, Inc.

26

27
                                                        -1-
28      PLAINTIFF FOUNDER INSTITUTE, INC.’S NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF ITS
                                  OPPOSITION TO MOTION TO DISMISS
                                       CASE NO.: 3:20-CV-04466-VC
